 1
 2
 3
 4
                                UNITED STATES DISTRICT COURT
 5                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 6
     _______________________________________
 7                                          )
     AKLILU YOHANNES,                       )               Case No. C17-509RSL
 8                                          )
                           Plaintiff,       )
 9              v.                          )
                                            )               ORDER TO SHOW CAUSE
10   OLYMPIC COLLECTION, INC., et al.,      )
                                            )
11                                          )
                           Defendants.      )
12   _______________________________________)
13
           This matter comes before the Court sua sponte. On July 10, 2019, plaintiff filed a
14
     motion for partial summary judgment which, taken as a whole, exceeds 50 pages in length.
15
     (Dkt. # 112). As of this date, a courtesy copy of the motion has not been provided for chambers.
16
           Plaintiff is hereby ORDERED to show cause, within five days of the date of this Order,
17
     why he should not be sanctioned for failure to comply with Local Rule 10(e)(9). Plaintiff shall
18
     immediately deliver a paper copy of the motion and all supporting documents, with tabs or other
19
     organizing aids as necessary and clearly marked with the words “Courtesy Copy of Electronic
20
     Filing for Chambers,” to the Clerk’s Office.
21
22
           DATED this 18th day of July, 2019.
23
24
25
                                              A
                                              Robert S. Lasnik
                                              United States District Judge
26



     ORDER TO SHOW CAUSE
